presented that Courtright was guilty of the charged crime,          see NRS
                202.360, and the jury's verdict will not be disturbed on appeal where, as
                here, substantial evidence supports the verdict.     See Bolden v. State, 97
                Nev. 71, 73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev. 53,
                56, 825 P.2d 571, 573 (1992).
                            Next, Courtright contends that the prosecutor distorted the
                fact-finding process by intentionally causing a defense witness, who was
                prepared to testify that the firearm in question was his, to invoke his right
                not to incriminate himself. Because Courtright did not object
                contemporaneously at trial we review for plain error affecting his
                substantial rights. See Valdez v. State, 124 Nev. 1172, 1191, 196 P.3d 465,
                478 (2008); United States v. Jaeger, 538 F.3d 1227, 1230-31 (9th Cir.
                2008). Here, after the witness indicated that he planned on incriminating
                himself, the prosecutor and the district court canvassed him regarding his
                right not to do so and the penalties that he faced by admitting possession
                of the firearm. Defense counsel did not object, and instead suggested that
                the witness confer with independent counsel. After speaking with counsel
                the witness opted to invoke his right not to incriminate himself. We
                conclude that the prosecutor did not distort the fact-finding process.    See
                United States v. Vavages,       151 F.3d 1185, 1189 (9th Cir. 1998) (a
                prosecutor commits misconduct if she "employs coercive or intimidating
                language or tactics that substantially interfere with a defense witness'
                decision whether to testify"); United States v. Santiago-Becerril, 130 F.3d
                11, 23-26 (1st Cir. 1997) (concluding that no misconduct occurred where,
                despite "forceful" warnings regarding the right not to testify and potential



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
prosecution for perjury, the judge reminded the witness that she could
testify if she chose and provided independent counsel to advise her).
            Having considered Courtright's contentions and concluded
that they lack merit, we
            ORDER the judgment of conviction AFFIRMED.




                                                                   J.
                                   Hardesty



                                   Parra irre



                                   Cherry



cc: Hon. Joanna Kishner, District Judge
     Carl E. G. Arnold
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                      3